Citation Nr: 1333719	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the lumbosacral spine, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a cervical strain with degenerative arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on behalf of the RO in Houston, Texas.

The Board notes that the Veteran's appeal also originally included the issues of entitlement to service connection for a right knee disability.  However, during the pendency of the appeal, the RO granted that benefit in a January 2013 rating decision.  Accordingly, the issue is no longer on appeal, and no further consideration is necessary.

In September 2012, the Veteran testified at hearing before a Veterans Law Judge at the RO in San Antonio, Texas.  A transcript of that hearing has been associated with the record.  During the hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2012).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in the paperless claims files reveals a transcript of the July 2013 hearing.  However, the remaining documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

The issue of entitlement to service connection for a bilateral hip disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In this case, the Veteran was last provided a VA examination in connection with his current claims for an increased evaluation for his lumbosacral and cervical spine disabilities in April 2007, which would have been over six years ago.  During the July 2013 hearing, the Veteran testified that his symptoms had caused him to miss approximately 20 to 22 days of work in the past year for flare-ups of pain and to attend therapy treatments.  See hearing transcript, p. 10.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbosacral and cervical spine disabilities.

In addition, during the hearing, the Veteran described radiating pain down his arms and legs, incontinence, and erectile dysfunction.  See hearing transcript, pp. 8-9.  Pursuant to the rating schedule, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).  Therefore, a VA examination is warranted to determine whether such symptomatology is a manifestation of his service-connected lumbosacral and cervical spine disabilities.  38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbosacral and cervical spine disabilities.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from any identified private treatment providers.

A specific request should also be made for any outstanding VA medical records.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbosacral spine and cervical strain with degenerative arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected lumbosacral and cervical spine disabilities.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's service-connected lumbosacral and cervical spine disabilities and report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to those factors.

The examiner should also identify any and all associated neurologic abnormalities.  The examiner should specifically address the Veteran's complaints of radiating pain down his arms and legs, incontinence, and erectile dysfunction, and state whether there is any objective evidence of neuropathy, incontinence, and erectile dysfunction related his service-connected lumbosacral and cervical spine disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

4.  After the above development has been completed, the RO/AMC should review the claims file to ensure that the aforementioned development and remand directives have been fully and properly executed.  Any noncompliance found should be rectified with appropriate development. 

5.  Thereafter, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



